UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 6, 2014 QCR Holdings, Inc. (Exact name of registrant as specified in its charter) Commission File Number:0-22208 Delaware 42-1397595 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 3551 Seventh Street Moline, Illinois 61265 (Address of principal executive offices, including zip code) (309) 743-7721 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Item 8.01. Other Events. (a) OnMay 6, 2014, the Company reviewed a presentation.This presentation is available to view at the Company’s website, www.qcrh.com, and is also attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description InvestorPresentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QCR Holdings, Inc. Dated:May 6, 2014 By: /s/ Todd A. Gipple Todd A. Gipple Executive Vice President, Chief Operating Officer and Chief Financial Officer
